EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Thomas R. Lane, Reg. No. 42,781 on 02/07/202.

Please amend the claim 13 as following:


13.	(Currently Amended)	A method comprising:
requesting, by a hardware thread of a multithreaded processor core, a new task from task manager hardware within the multithreaded processor core;
checking, by the task manager hardware, a response buffer within the multithreaded processor core for a current task before issuing the new task;
reading, from a hardware queue within the multithreaded processor core by the task manager hardware, a descriptor for the new task, the descriptor including one of a plurality of values, wherein a first value of the plurality of values is to indicate the new task is a single task, a second value of the plurality of 
issuing, by the task manager hardware, the new task to the hardware thread.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification and arguments in Remarks filed on 12/22/2021, the Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

Lee et al (US Publication No. 2016/0,077,539 A1) teaches profiling based energy aware recommendation apparatus and method for cloud platform including collecting usage data of a cloud node over predetermined intervals of time, generating and storing an energy usage profile for each node by using the collected usage data, acquiring real-time usage data from the cloud node, and comparing the real-time usage data with the generated energy usage profile so as to calculate a recommendation value. 

Cain, III et al. (US Pub. No. 2012/0284720 A1) teaches a processor comprising a plurality of hardware threads; and task manager hardware to issue a task to a first hardware thread of the plurality of hardware threads, the task manager hardware  one of a plurality of values.

Coffin et al. (US Pub. No. 2017/0351555 A1) teaches network in chip with task queues including processor comprising task manager hardware, task manager hardware with a hardware task queue, hardware task queue to store descriptor, wherein a first value of the plurality of values is to indicate the task is a single task.

Chaudhari et al. (US Pub. No. 2009/0248920 A1) teaches off-line task list architecture including task manager hardware with a hardware task queue storing descriptor.

Ma et al. (US Pub. No. 2017/0329632 A1) teaches task manager and scheduling method including task descriptor comprising a second value of the plurality of values is to indicate that the task is a collection of iterative tasks.

The combination of prior art of record does not expressly teach or render obvious the limitations of “processor comprising task manager hardware to schedule tasks to  hardware threads, hardware task queue to store task descriptor of the tasks, the descriptor to include a field to store one of a plurality of values, wherein a value of the plurality of values to indicate the new task is a linked list of tasks and another value to indicate that the task is iterative task; and task manager is to check the response buffer for a current task before scheduling the new task”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 13 and 19 were not disclosed in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195